SANBORN, Circuit Judge
(dissenting). • The sale on which this injunction is founded was made in Missouri under a contract to deliver the whisky in Illinois, the whisky was so delivered pursuant to the contract, and the sale was 'nduced by the defendant’s use on a sign and print upon the front wall of 'his dramshop in which the sale w'as made, of the plaintiff’s trade-mark “905,” which had been recorded under Act Feb. 20, 1905, 33 Stat. c. 592, §§ 1, 16, pp. 724. 728. This sale and delivery constituted interstate commerce, the plaintiff’s trade-mark which induced it was used in commerce among the states, and the case falls within the literal terms of the act of Congress. Cooper Mfg. Co. v. Ferguson, 113 U. S. 727, 5 Sup. Ct. 739, 28 L. Ed. 1137; Butler Bros. Shoe Company v. United States Rubber Co., 156 Fed. 1, 8, 84 C. C. A. 167, 174, and cases there cited. There can be no doubt that this use of the plaintiff’s mark by the defendant constituted unfair and unlawful trade as the majority suggest, and it seems lo me that it also presented a cause of action for an infringement of’the plaintiff’s trade-mark under the act of 1905.
The question here is not whether or not it was essential to the validity of the plaintiff’s arbitrary distinctive trade-mark “905” that the plaintiff should have affixed this mark to and should have used it. upon merchandise, but it is whether or not after it had so affixed it, used it, secured it, and registered it the defendant infringed that trade-mark by placing it upon the front wall of his dramshop for the purpose of inducing purchasers to buy his whisky when in the law the trade-mark and its use were the property of the plaintiff. The complainant averred in its bill that it applied its trade-mark “905” continuously and without interruption “to the packages containing its merchandise by branding, stencilling, or printing the same upon barrels and labels and corks used in packing liquors for sale,” and that it also used it upon buildings to mark the places where such whiskies could be obtained. There is no answer in the record to this averment, and it must be taken as true. ' The provision of the first sections of the acts of 1881 (21 Stat. c. 138, p. 503) and 1905 (33 Stat. 724), cited by the majority, to the effect that the applicant for registration shall file a statement of his trade-mark and “the mode in which the same is applied and affixed to goods” may condition the registration and perhaps the existence of a trade-mark that may be registered, but it in no manner prescribes or limits the acts which constitute the infringement of such a trade-mark after it has been secured and established. Those acts are prescribed and determined by other sections of the acts of Congress, by section 7 of the act of 1881 and section 16 of the act of 1905. The record in this case, therefore, as the writer understands it, conclusively shows that the plaintiff had a trade-mark in the arbitrary symbol “905” which it had applied to merchandise used in interstate commerce and reg*40istered, and which it had also used on buildings in which it sold its merchandise. Let us now turn to the real question in the case, to which it seems to me the requirement of the first sections of the acts to the effect that the applicant for registration shall state the mode in which his trade-mark is applied or affixed to goods is immaterial. That question is, Does the use of a trade-mark by another than the owner on the front wall of a dramshop, or elsewhere, without affixing it to the merchandise sold or to the packages which contain it raise a cause' of action in'favor of the owner under the act of February 20, 1905 ?
There can be doubt that Congress had the power to give such a cause of action. Nor can there be any doubt that such a use of a counterfeit of a recorded trade-mark to sell the counterfeiter’s goods for those of the owner of the trade-mark as completely contravenes the purpose of the act as the use of the counterfeit on the packages which go with the goods to the purchaser. When the Congress enacted the legislation now in question, it was not without experience. in the operation of a similar act. It had provided by Act March 3, 1881, 21 Stat. c. 138, § 7, p. 503, for the registration of such trade-marks, and that:
“Any person who shall reproduce, counterfeit, copy or colorably imitate any trade-mark registered under this act and affix the same to merchandise of substantially the same descriptive properties as those described in the registration, shall be liable on the case for damages for the wrongful use of said trade-mark at the suit of the owner thereof.”
After the enactment of this statute the courts held in the cases cited by the majority that, in order to constitute an infringement, the trade-mark of the owner must be affixed to the goods or to the packages of the alleged infringer which went with them to the purchasers. Subsequent to all these decisions Congress passed the act of 1905, and, after providing therein for the registration of a trademark by the owner in substantially the same words as in the act of 1881, it enacted that:
“Any person who shall without the consent of the owner thereof, reproduce, counterfeit, copy, or colorably imitate any such trade-mark and affix the same to merchandise 9f substantially the same descriptive properties as those set forth in the registration, or to labels, signs, prints, packages, wrappers, or receptacles intended to be used upon or in connection toitli the sale of merchandise of substantially the same descriptive properties as those set forth in such registration, and shall use, or shall have used, such reproduction, counterfeit, copy, or colorable imitation, * * * in commerce among the several states, or with a foreign nation, or with the Indian tribes, shall be liable to an action for damages therefor at the suit of the owner thereof.”
It is indisputable that the words the writer has italicized in the last quotation were added in the act of 1905 to those used in the act of 1881 for the purpose, and that they must, under familiar rules of construction, have the effect to make actionable other uses of counterfeit trade-marks by infringers than their use affixed to goods similar to the goods of the owner. Under the old act, the use of these counterfeit, trade-marks by infringers was made actionable only when they affixed them to the goods. Under the act of 1905 their *41use affixed to the goods was made actionable by the same words used in the act of 1881, and in addition their use on “labels, signs, prints, packages, wrappers, or receptacles intended to be used upon, or in connection with the sale of, merchandise.” Note that not only was the use of such counterfeit trade-marks on labels, signs, prints, packages, wrappers, or receptacles made actionable when they were “intended to be used upon,” but also when they were “intended to be used in connection with the sale of” merchandise similar to that of the owner of the trade-mark. A copy of the trade-mark of the plaintiff was by the defendant affixed to, nay, it was a sign and a print. It was intended by him to be used, find it was used by him, in connection with the sale of merchandise of substantially the same descriptive properties as those set forth in the plaintiff’s registration. I am of the opinion that such a use fell within the specific terms of the act and that it as effectually defeated the purpose of the act as a use of it by affixing it to specific merchandise would have done.
1 agree with the court below that the complainant was entitled to its injunction.